October 12, 2007


Mr. Brian L. Blakeley
Blakeley & Reynolds, P.C.
1250 NE Loop 410, Suite 420
San Antonio, TX 78209

Mr. Charles F. Fulbruge III, Clerk
U.S. Court of Appeals, Fifth Circuit
600 S. Maestri Place
New Orleans, TX 70130
Mr. Richard A. Capshaw
Capshaw Goss & Bowers
3031 Allen Street, Suite 200
Dallas, TX 75204

RE:   Case Number:  05-0261
      Court of Appeals Number:
      Trial Court Number:  3:01-CV-1550-K

Style:      MID-CONTINENT INSURANCE COMPANY
      v.
      LIBERTY MUTUAL INSURANCE COMPANY

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinions  in
the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
| | |